Citation Nr: 0117972	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  96-12 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  The propriety of the initial 40 percent rating assigned 
for degenerative joint disease of the cervical spine with 
radiculopathy and weakness of the left upper extremity, prior 
to July 1, 1998.

2.  Entitlement to a rating in excess of 60 percent for 
degenerative joint disease of the cervical spine with 
radiculopathy and weakness of the left upper extremity, since 
July 1, 1998.

3.  The propriety of the initial 10 percent rating assigned 
for degenerative joint disease of the lumbar spine prior to 
July 1, 1998.

4.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the lumbar spine from July 1, 
1998.

5.  The propriety of the initial 10 percent rating assigned 
for adjustment disorder.



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from June 1975 to 
December 1980, from March 1981 to December 1984, and from 
April 1990 to April 1993.  

The Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York issued a decision in June 1994 which, in 
pertinent part, granted service connection and assigned an 
initial 20 percent rating for cervical disc disease with 
radiculopathy of the left arm.  

This appeal to the Board arises from a February 1995 rating 
decision by the RO which assigned a 30 percent rating for his 
pain disorder secondary to psychological and medical factors, 
including cervical degenerative joint disease (formerly rated 
as cervical disc disease with radiculopathy of the left arm), 
effective May 1, 1993 (the effective date of the granted of 
service connection.  The RO also then granted service 
connection for, and assigned an initial 10 percent rating, 
for degenerative joint disease of the lumbar spine.  The 
veteran appealed the assigned ratings.

By a rating decision entered in June 1997, the RO 
recharacerized the veteran's service-connected pain disorder 
secondary to psychological and medical factors, to include 
including cervical degenerative joint disease, as two 
distinct disabilities.  The RO assigned a 40 percent rating 
for degenerative joint disease of the cervical spine with 
radiculopathy and weakness of the upper left extremity and a 
10 percent rating for pain syndrome as secondary to 
degenerative joint disease, each effective from May 1, 1993 
(the effective date of the grant of service connection).

The veteran appeared at a hearing at the RO in August 1997 
before a Member of the Board.  A transcript of the hearing is 
of record.  

The Board remanded the case to the RO in July 1998.  The 
remand specified further evidentiary development.  

A hearing was held before an RO hearing officer in September 
1999.  A transcript of the hearing is of record.

While the case was on remand, the RO entered a decision in 
February 2000 which assigned a 60 percent rating for the 
veteran's cervical spine disorder, effective July 1, 1998, 
following the expiration of a 100 percent rating granted 
under the provisions of 38 C.F.R. § 4.30, from March 5, 1998 
to June 30, 1998.  Additionally, the RO assigned a 20 percent 
evaluation for degenerative joint disease of the lumbar 
spine, effective July 1, 1998.  As well, the RO confirmed and 
continued a 10 percent rating for a psychiatric disorder, 
reclassified as adjustment disorder, formerly rated as pain 
syndrome.  

Inasmuch as the appeal involves the veteran's dissatisfaction 
with the initial evaluations assigned for cervical spine 
disorder, lumbar spine disorder, and adjustment disorder are 
from original awards, the Board has framed those issues as 
involving the propriety of the initial evaluation assigned, 
in light of the distinction noted in Fenderson v. West, 12 
Vet. App. 119 (1999).  



REMAND

The veteran appeared at a hearing at the RO in August 1997 
before a Member of the Board.  In a letter dated in March 
2001, the Board informed the veteran's representative of the 
veteran's right to another hearing before a Member of the 
Board, as the Board Member who had conducted the August 1997 
hearing was no longer with the Board.  

A copy of the Board's letter, signed by the veteran and dated 
April 5, 2001, was faxed to the Board on June 22, 2001.  The 
fax advises that the veteran wishes to have another hearing 
before a Member of the Board at the RO.  

Accordingly, the matters on appeal are hereby REMANDED to the 
RO for the following action:

The appellant should be scheduled for a 
hearing at the RO before a Traveling 
Member of the Board.

After completion of the requested development, and according 
to established appellate procedures, the case should then be 
returned to the Board for further consideration.  No action 
is required of the appellant until he receives further 
notice.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




